         Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

BRENT S.,1                                        6:20-CV-00206-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

KATHERINE EITENMILLER
MARK A. MANNING
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
           Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 2 of 27




MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY E. STAPLES
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3706

               Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Brent S. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's application for Disability

Insurance Benefits (DIB) under Title II of the Social Security

Act.       This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court REVERSES the decision

of the Commissioner and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for the immediate calculation and

award of benefits.



                             ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on May 25, 2018,

alleging a disability onset date of November 30, 2014.                   Tr. 158-

61.1   The application was denied initially and on


       1
       Citations to the official transcript of record filed by
the Commissioner on July 31, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 3 of 27




reconsideration.    An Administrative Law Judge (ALJ) held a

hearing on September 23, 2019.      Tr. 32-69.     Plaintiff was

represented at the hearing.     Plaintiff and a vocational expert

(VE) testified.

     The ALJ issued a decision on October 3, 2019, in which he

found Plaintiff is not disabled, and, therefore, Plaintiff is

not entitled to benefits.     Tr. 15-22.     Pursuant to 20 C.F.R.

§ 404.984(d), that decision became the final decision of the

Commissioner on December 12, 2019, when the Appeals Council

denied Plaintiff's request for review.        Tr. 1-6.      See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on October 5, 1971, and was 47 years old

at the time of the hearing.     Tr. 158.     Plaintiff has a high-

school education.   Tr. 719.    Plaintiff has past relevant work

experience as a heavy-equipment operator and contractor.              Tr. 26.

     Plaintiff alleges disability due to manic depression, rapid

cycling bipolar disorder, suicidal ideology, attempted suicide,

personality disorder, and carpal-tunnel syndrome (CTS).              Tr. 71.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 23-25.


3 - OPINION AND ORDER
      Case 6:20-cv-00206-BR   Document 17    Filed 01/16/21   Page 4 of 27




                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).


4 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 5 of 27




     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.      Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).      See also Keyser v.

5 - OPINION AND ORDER
     Case 6:20-cv-00206-BR    Document 17   Filed 01/16/21   Page 6 of 27




Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.              20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                 “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."       SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.       Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 7 of 27




F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after his November 30, 2014, alleged

onset date.   Tr. 20.

     At Step Two the ALJ found Plaintiff has the severe

impairments of a depressive disorder and a personality disorder.


7 - OPINION AND ORDER
      Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 8 of 27




Tr. 20.   The ALJ found Plaintiff’s CTS is nonsevere.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 21.   The ALJ found Plaintiff has the RFC to perform a

full range of work at all exertional levels with the following

limitations:

           [Plaintiff] can perform simple, routine tasks, and
           can tolerate occasional contact with coworkers and
           the general-public. The individual cannot engage
           in team-based work activity.

Tr. 22.

      At Step Four the ALJ found Plaintiff cannot perform his past

relevant work.   Tr. 25.

      At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.         Tr. 25.    Accordingly, the

ALJ concluded Plaintiff is not disabled.



                                DISCUSSION

      Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

opinions of Josh Boyd, Psy.D., and Susan South, Psy.D., reviewing

psychologists; and (3) partially rejected the opinion of Randall

Hunt, M.S., treating therapist.




8 - OPINION AND ORDER
      Case 6:20-cv-00206-BR    Document 17   Filed 01/16/21   Page 9 of 27




I.   The ALJ erred when he partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff’s testimony.

     The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.   “First, the ALJ must determine whether the claimant

has presented objective medical evidence of an underlying

impairment ‘which could reasonably be expected to produce the

pain or other symptoms alleged.’”        Garrison v. Colvin, 759 F.3d

995, 1014 (9th Cir. 2014)(quoting Lingenfelter v. Astrue, 504

F.3d 1028, 1035-36 (9th Cir. 2007)).         The claimant need not show

his “impairment could reasonably be expected to cause the

severity of the symptom [he] has alleged; [he] need only show

that it could reasonably have caused some degree of the symptom.”

Garrison, 759 F.3d at 1014 (quoting Smolen v. Chater, 80 F.3d

1273, 1282 (9th Cir. 1996)).       A claimant is not required to

produce “objective medical evidence of the pain or fatigue

itself, or the severity thereof.”        Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of

[his] symptoms only by offering specific, clear and convincing

reasons for doing so.”        Garrison, 759 F.3d at 1014-15.         See also

Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)

9 - OPINION AND ORDER
     Case 6:20-cv-00206-BR    Document 17   Filed 01/16/21   Page 10 of 27




(same).    General assertions that the claimant's testimony is not

credible are insufficient.       Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).    The ALJ must identify “what testimony is not

credible and what evidence undermines the claimant's complaints.”

Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     In an August 3, 2018, Adult Function Report Plaintiff stated

he will sometimes go “2-3 days . . . and as long as 20 days”

without feeding himself and often does not brush his teeth.

Tr. 220.   Plaintiff noted when he is in a manic phase he “will

keep busy up to 8 hours,” but when he is depressed he “will not

go outside for days.”    Tr. 221.     Plaintiff stated he has “minimal

contact with friends and family,” but he spends time daily with

his girlfriend.    Tr. 222.     Plaintiff noted he is “argumentative,

confrontational against those who I feel are liberal and

unaccountable.     Short & critical of my girlfriend.           Somewhat

critical of family.”    Tr. 223.     Plaintiff stated since his

illness began he “will go out to socialize and drink to excess”

and engage in “self destructive behavior and [is]

confrontational.”    Tr. 223.     Plaintiff handles stress “poorly”

and avoids change.    Tr. 224.     Plaintiff noted he can pay

attention “usually indefinitely” and follows written instructions

“to the letter for successful completion or outcome when [it is]

important and [I] feel[] like I will comply.”            Tr. 223.

Plaintiff, however, also stated it “takes [him] effort to listen


10 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 11 of 27




or even complete sentences, to [sic] many thoughts triggered by

phrases spoke by others [and he] misplace[s] letters during

spelling.”    Tr. 225.    Plaintiff described his ability to get

along with authority figures as “fair.”         Tr. 223.      He “usually

will be diplomatic but will be confrontational if disrespected.”

Tr. 223.

     Plaintiff testified at the hearing that he will work on

projects in his shop when he is experiencing mania.             When “the

depression sets in . . . [he] will sit in the dark for, easily,

two weeks or more.    17 days was the last count.”          Tr. 49.     During

manic episodes Plaintiff experiences a “high degree of

irritation.”    Tr. 50.   For example, in May 2019 Plaintiff got

frustrated and destroyed a lawn tractor with a sledgehammer.

Plaintiff stated he does not engage in activities “outside of his

property” because he does not “feel good in public.”             Tr. 54.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”    Tr. 23.   The ALJ noted Plaintiff exhibits the

following symptoms:

             variable mood, irritability, some interpersonal
             problems, depressed mood, sleep disturbance,
             decreased motivation, poor energy, poor
             concentration, memory problems, guilt, decreased

11 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 12 of 27




             self-esteem, anger, crying spells, fear of
             abandonment, anhedonia, perseveration, high-risk
             behavior, poor social interaction, psychomotor
             slowing, decreased stress tolerance, unpleasant
             memories, and some suicidal ideation including
             multiple attempts.

Tr. 23.   The ALJ also noted, however, that Plaintiff’s mental-

status examinations reflected

             alertness, orientation, a pleasant and cooperative
             demeanor, a casual but well-groomed appearance,
             intact hygiene, good eye contact, clear speech no
             abnormal psychomotor activity, no tics, tremors,
             or other abnormalities evident, variable mood and
             affect, fleeting suicidal ideation, intact memory,
             good abstraction, average to above average fund of
             knowledge, intact attention and concentration,
             good insight and judgment, and a linear,
             organized, and goal-directed thought process, but
             occasional agitation, variable impulse control,
             and some difficulty with interpersonal
             interactions.

Tr. 23-24.    The ALJ pointed out that Plaintiff experienced “some

improvement in symptoms” when he underwent consistent therapy and

took lithium and Lamictal.      Tr. 24.

     The ALJ also found Plaintiff’s limitations were “not fully

supported by his reported” activities of daily living.              The ALJ

noted Plaintiff indicated he could “perform adequate self-care,

prepare meals, do household chores, engage in yard work, and go

out to the store.”    Tr. 25.

     The record, however, reflects Plaintiff suffered severe

symptoms even while on medication and undergoing therapy and that

Plaintiff’s mental-health condition made it difficult for him to

remain compliant with treatment and taking medication.              For

12 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 13 of 27




example, in December 2014 Craig Jackson, M.D., treating

physician, prescribed Wellbutrin and clonazepam when Plaintiff

was hospitalized for six days after attempting suicide.              Tr. 399.

From December 2014 through January 2015 Plaintiff also underwent

therapy, and in February 2015 Dr. Jackson prescribed Bupropion.

Nevertheless, in July 2015 Plaintiff reported worsening,

uncontrolled anxiety.    Dr. Jackson noted Plaintiff was taking his

medications, but he “need[ed] medication management by

psychiatry” and further therapy.      Tr. 388.      Accordingly,

Dr. Jackson referred Plaintiff “to psychiatry.”             Plaintiff

engaged in therapy in August and September 2015, during which

time he often presented as “flat and blunted,” anxious,

irritable, and depressed.      Tr. 628-31.     In October 2015 Plaintiff

went “off med[ications] on his own,” and Dr. Jackson recommended

Plaintiff keep seeing his therapist and “continue medication

management” even though he appeared “stable.”           Tr. 386.

     The record also reflects Plaintiff’s multiple suicide

attempts and his struggle to maintain a manageable level of

mental-health symptoms.      For example, on March 7, 2017, Plaintiff

reported to Dr. Jackson “for alcohol intoxication and possible

suicide ideation (but has had these thoughts all his life).”

Tr. 380.   Dr. Jackson noted Plaintiff had not been seen by a

therapist since “about 2016” and was not on any medications.

Tr. 380.   Dr. Jackson directed Plaintiff to discontinue using


13 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 14 of 27




alcohol and prescribed Vortioxetine.        Nevertheless, on April 16,

2017, Plaintiff was taken to the emergency room after he

attempted to hang himself.      Emergency medical staff noted

Plaintiff was intoxicated and was not taking any medications.

Plaintiff was seen by James Martin, M.D., at which time Plaintiff

“acknowlege[d] chronic depression . . . [and] [i]nitially he

denied a problem with alcohol but at the end of his visit he did

acknowledge this.”    Tr. 298.    Dr. Martin restarted Plaintiff on

Wellbutrin and recommended Plaintiff attend therapy sessions.

Plaintiff attended individual therapy sessions with Kim Codding,

L.C.S.W., from April 2017 through December 2017.            In April and

May 2017 Plaintiff did not report having suicidal ideation, but

in April 2017 he “did sell (for money to pay bills) his train

collection that he has had since he was a young child.”              Tr. 604.

On May 10, 2017, Plaintiff reported “significant difficulty with

rage.”   Tr 605.   On May 24, 2017, he reported he “was feeling

quite suicidal and . . . may have made a [suicide] attempt had

his sister not reached out” to him.        Tr. 606.     On May 25, 2017,

Dr. Jackson called the police to “escort [Plaintiff] over to

hospital for evaluation” due to Plaintiff’s “recent suicide

attempt and [the fact that Plaintiff was] visually upset and

verbalizing more thoughts of suicide, talking about his will.”

Tr. 374.   Dr. Jackson increased Plaintiff’s dosage of Wellbutrin

and referred Plaintiff “to mental health for medication


14 - OPINION AND ORDER
     Case 6:20-cv-00206-BR    Document 17   Filed 01/16/21    Page 15 of 27




management.”   Tr. 375.      On May 31, 2017, Plaintiff had a “melt

down at his job site.”       Tr. 607.   On June 1, 2017, Plaintiff

reported he did “not want to continue to live.”              Tr. 608.     On

June 9, 2017, Plaintiff was “brought to the ER by police after

finding [him] in suicidal attempt by hanging.”               Tr. 422.

Plaintiff was intoxicated, “combative[,] and agitated.”                 Tr. 422.

The emergency-room physician recommended Plaintiff to be

admitted, but Plaintiff was discharged later on June 9, 2017.

On September 9, 2017, Kim Codding, Q.M.H.P., noted Plaintiff had

“obtained a new medication provider and has become stable on

[l]amotrigine.”   Tr. 612.      Nevertheless, Q.M.H.P. Codding noted

Plaintiff “may regress, isolate, and become suicidal” without

continued treatment.”     Tr. 612.      On January 3, 2018, Plaintiff

reported to Carrie Kralicek, N.P., treating nurse practitioner,

that he did not “think [he] would make it Saturday night.                 [He

was] in severe depression and [he] had the worst suicidal

thoughts [he’d had] since [he] was inpatient [in November 2014].”

Tr. 592.   Plaintiff, however, “decline[d] an increase in his

medication as well as trialing a mood stabilizer.”               Id.    On

January 20, 2018, Plaintiff was brought by police to the

emergency room because a bartender reported Plaintiff “was

drinking alcohol . . . [and] began making suicidal statements.”

Tr. 301.   Plaintiff “presenting mental health symptomology

. . . included:   alcohol intoxication; agitation; labile affect;


15 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21    Page 16 of 27




anger; irritability; impulsi11ity; unreliable & inaccurate

historian.”   Tr. 585.   Plaintiff “was noted to have signs of

injury to [his] anterior neck,” but Plaintiff “stat[ed] . . . he

used sandpaper to cover old scars.”        Tr. 301.     On January 20,

2018, Jessica Harris, Q.M.H.P., examined Plaintiff after he “was

allowed to sober in the emergency department.”              Tr. 585.   Harris

noted Plaintiff’s behavior “was cooperative and [he] answered

questions appropriately,” his “attention and concentration were

intact.”   Tr. 586.   Daniel McGee, M.D., and Q.M.H.P. Harris

evaluated Plaintiff and “assessed [he was] not to currently be of

imminent danger to self” or others “and [he] was safe to

discharge to his sister’s care.”      Tr. 586.      On February 3, 2018,

Plaintiff reported to N.P. Kralick that he had “suicidology that

won’t go away” and that he has “been struggling for weeks with

suicidal ideation.”    Tr. 589.    Plaintiff “appear[ed] irritable

and frustrated[,] . . . intrusive and irritable. . . .               His

[s]peech was] moderately fast with loud voice and fluctuating

rhythm.”   Tr. 590.   N.P. Kralick encouraged Plaintiff to continue

counseling with Q.M.H.P. Codding and prescribed Lithium.

Throughout 2018 Plaintiff met with Q.M.H.P. Codding for

individual therapy during which Plaintiff reported ongoing

suicidal ideation, irritability, and distractibility.               On June 7,

2018, Plaintiff noted he had discontinued alcohol use and was

“taking his medications without side effects.”              Tr. 574.


16 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 17 of 27




Plaintiff stated his medications “balance things,” but he also

reported “he destroyed over 1000.000 worth of equipment in his

shop” in a bout of extreme irritability.         Tr. 574.      In October

2018 Plaintiff’s prescription for lamotrigine ran out, and he had

not been taking Lithium consistently.        N.P. Kralick noted “due to

abnormal lab values and [Plaintiff’s] request[,] his lithium will

be tapered and discontinued,” but he would “re-start his

lamotrigine.”   Tr. 602.     On November 1, 2018, Q.M.H.P. Codding

noted Plaintiff continued to have suicidal ideation and was

suffering from an “inability to focus” and irritability, which

was making it difficult for him to “comply with med[ications].”

Tr. 621.   In February 2019 John Warner, P.M.H.N.P., treating

psychiatric nurse practitioner, took Plaintiff off of

lamotrigine, and Plaintiff was not “willing to trial any other

psychotropic medications.”      Tr. 716.    On March 7, 2019, however,

Plaintiff reported to Randall Hunt, M.S., that he “had a meltdown

and starting taking [lamotrigine that] he had left over.”

Tr. 762.   Plaintiff then began taking lamotrigine regularly, but

he continued to be “quite labile.”         Tr. 714.    In fact, on May 2,

2019, he reported to M.S. Hunt that he “took a sledgehammer to

one of [his] tractors and destroyed it” out of frustration.

Tr. 754.   Despite increasing his medication and attending therapy

regularly throughout 2019, Plaintiff continued to report daily

thoughts of suicide.    Tr. 742.


17 - OPINION AND ORDER
      Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 18 of 27




      The record also contains regular and persistent reports by

Plaintiff to various mental-health providers that he struggled to

complete tasks, to leave his property, or, at times even to leave

his room.   See, e.g., Tr. 600, 601, 643, 646-47, 652, 669-71,

673, 678-79, 714, 716.

      The Court concludes on this record that the ALJ erred when

he partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

because the ALJ did not provide clear and convincing reasons

supported by substantial evidence in the record for doing so.

II.   Opinions of Josh Boyd, Psy.D., and Susan South, Psy.D.,
      reviewing psychologists, and Randall Hunt, M.S., treating
      therapist.

      Plaintiff alleges the ALJ erred when he partially rejected

the opinions of Drs. Boyd and South and M.S. Hunt.

      “Because plaintiff filed [his] application[] after March 27,

2017, new regulations apply to the ALJ's evaluation of medical

opinion evidence.”     Linda F. v. Saul, No. C20-5076-MAT, 2020 WL

6544628, at *2 (W.D. Wash. Nov. 6, 2020).           “Under the [new]

regulations, an ALJ ‘will not defer or give any specific

evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s)[.]’”

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(a), 416.920c(a)).       “A prior administrative medical

finding is a finding, other than the ultimate determination about


18 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 19 of 27




[disability], about a medical issue made by . . . agency medical

and psychological consultants at a prior level of review . . . in

[a] claim based on their review of the evidence.”             20 C.F.R.

§ 404.1513(a)(5).    In addition, the new regulations rescinded

SSR 06-03p in which the Social Security Administration “explained

how [it] considers opinions and other evidence from sources who

are not acceptable medical sources . . . .          The [new] rules

revised [this] polic[y]. . . .      For example, in claims filed on

or after March 27, 2017, the final rules state that all medical

sources, not just acceptable medical sources, can make evidence

that [it] categorize[s] and consider[s] as medical opinions.”

Rescission of Soc. Sec. Rulings 96-2p, 96-5p, & 06-3p, SSR 96-2P

2017 WL 3928298, at *1 (S.S.A. Mar. 27, 2017).

     “The ALJ must articulate and explain the persuasiveness of a

[medical] opinion or prior finding based on ‘supportability’ and

‘consistency,’ the two most important factors in the evaluation.

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(a), (b)(1)-(2)).      “The ‘more relevant the objective

medical evidence and supporting explanations presented’ and the

‘more consistent’ with evidence from other sources, the more

persuasive a medical opinion or prior finding.”             Linda F., 2020

WL 6544628, at *2 (quoting 20 C.F.R. §§ 404.1520c(c)(1)-(2)).

          The ALJ may but is not required to explain how
          other factors were considered, as appropriate,
          including relationship with the claimant (length,
          purpose, and extent of treatment relationship;

19 - OPINION AND ORDER
     Case 6:20-cv-00206-BR    Document 17   Filed 01/16/21   Page 20 of 27




          frequency of examination); whether there is an
          examining relationship; specialization; and other
          factors, such as familiarity with other evidence
          in the claim file or understanding of the Social
          Security disability program's policies and
          evidentiary requirements.

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(b)(2), (c)(3)-(5)).       But see 20 C.F.R.

§ 404.1520c(b)(3)(when an ALJ finds two or more opinions about

the same issue are equally supported and consistent with the

record but not exactly the same, the ALJ must articulate how

these “other factors” were considered).          Thus, the “new

regulations require the ALJ to articulate how persuasive the ALJ

finds medical opinions and to explain how the ALJ considered the

supportability and consistency factors.”          Linda F., 2020 WL

6544628, at *2 (citing 20 C.F.R. §§ 404.1520c(a), (b);

416.920c(a), (b)).    “At the least, this appears to necessitate

that an ALJ specifically account for the legitimate factors of

supportability and consistency in addressing the persuasiveness

of a medical opinion.”       Linda F., 2020 WL 6544628, at *2.

Finally, the Court must also “continue to consider whether the

ALJ's analysis has the support of substantial evidence.”               Linda

F., 2020 WL 6544628, at *2 (citing 82 Fed. Reg. at 5852).

     A.   Drs. Boyd and South

          On October 1, 2018, Dr. Boyd reviewed the medical

record and found Plaintiff was moderately limited in his ability

to carry out detailed instructions, “to work in coordination with

20 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 21 of 27




or in proximity to others without being distracted by them,” to

“interact appropriately with the general public,” to “accept

instructions and respond appropriately to criticism from

supervisors,” and to “get along with coworkers or peers without

distracting them or exhibiting behavioral extremes.”             Tr. 76-79.

Dr. Boyd concluded Plaintiff is capable of “carrying out simple

tasks,” “occasionally interacting with co-workers and the general

public and responding appropriately to criticism or correction,”

and “will do best working away from coworkers due to social

limits.”    Tr. 78-79.

            On January 2, 2019, Dr. South reviewed the medical

record and assessed Plaintiff with the same limitations noted by

Dr. Boyd.

            The ALJ stated he was only “partially persuaded by the

opinions of the state agency medical consultants, because their

opinions are not entirely consistent with the overall evidence of

record.”    Tr. 25.   Specifically, the ALJ noted

                 [a]lthough [Plaintiff] demonstrated some [sic]
                 with occasional agitation, variable impulse
                 control, and some difficulty with interpersonal
                 interactions, the overall evidence of record
                 showed that he presented with a pleasant and
                 cooperative demeanor, and he admitted that he was
                 generally able to get along with authority figures
                 and did not report any problems getting along with
                 coworkers.

Tr. 25.    The record, however, reflects multiple occasions when

Plaintiff was angered by others and when Plaintiff had


21 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21    Page 22 of 27




significant problems in maintaining relationships with others.

See, e.g., Tr. 656 (Plaintiff became angry and yelled at a

neighbor, antagonized his girlfriend, and damaged equipment in

his shop); Tr. 657 (Plaintiff’s parents avoided him or “walk[ed]

on egg shells” when around him so as not to trigger him).                 See

also Tr. 589, 574, 718, 641 (same).        As noted, Plaintiff

described his ability to get along with authority figures as

“fair.”   Tr. 223.   He “usually will be diplomatic but will be

confrontational if disrespected.”      Id.     Drs. Boyd and South

specifically noted evidence of “homicidal statements,” “intense

and chaotic relationships,” minimal social contact, argumentative

and critical behaviors, “trust issues,” and “personality issues

which affect his interpersonal relationships.”              Tr. 73, 89.

           On this record the Court concludes the ALJ erred when

he partially rejected the opinions of Drs. Boyd and South because

the ALJ did not provide clear and convincing reasons for doing so

based on substantial evidence in the record.

     B.    M.S. Hunt

           On August 22, 2018, M.S. Hunt, treating mental-health

therapist, completed a Medical Source Statement in which he noted

Plaintiff is not impaired in his ability “to understand,

remember, and carry out instructions.”         Tr. 772.      M.S. Hunt also

noted he did not have sufficient information “available to

accurately assess” Plaintiff’s ability “to interact appropriately


22 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21    Page 23 of 27




with supervision, co-workers and the public, as well as respond

to changes in the routine setting.”        Tr. 773.     Nevertheless,

M.S. Hunt opined Plaintiff would miss more than four days of work

per month.    M.S. Hunt stated Plaintiff’s “motivation is at times

greatly reduced,” and Plaintiff has reported “isolating himself

at home when he feels he should be getting work done.”               Tr. 774.

             The ALJ found M.S. Hunt’s opinion to be “unpersuasive.”

Tr. 25.   The ALJ noted M.S. Hunt did not address most of

Plaintiff’s areas of functioning; he did not offer any basis for

his evaluation of Plaintiff’s “predicted absenteeism”; and,

therefore, his opinion was not well-supported.              See, e.g.,

Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002)("The ALJ

need not accept the opinion of any [medical professional when]

that opinion is brief, conclusory, and inadequately supported by

clinical findings.").

             On this record the Court concludes the ALJ did not err

when he partially rejected M.S. Hunt’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.



                                 REMAND

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.      Harman v. Apfel, 211 F.3d 1172,


23 - OPINION AND ORDER
      Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 24 of 27




1179 (9th Cir. 2000).    When "the record has been fully developed

and further administrative proceedings would serve no useful

purpose, the district court should remand for an immediate award

of benefits."    Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004).   The decision whether to remand this case for further

proceedings or for the payment of benefits is a decision within

the discretion of the court.       Harman, 211 F.3d 1178.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.       Id. at 1179.       The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."       Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."       Harman, 211 F.3d at 1178.          The

Court should grant an immediate award of benefits when:

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting . . .
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.              Id. at 1178 n.2.

24 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 25 of 27




     The Court has already concluded the ALJ erred when he

partially rejected Plaintiff’s testimony as well as the opinions

of Drs. Boyd and South.      When "the ALJ fail[s] to provide legally

sufficient reasons for rejecting . . . [a] physician['s]

opinion[]," the Court credits the opinion as true.             Benecke v.

Barnhart, 379 F.3d 587, 594 (9th Cir. 2004).          See also Lester, 81

F.3d at 834 (court credits improperly rejected physician opinion

as a matter of law).    In addition, when an ALJ (1) improperly

rejects a claimant’s testimony regarding his limitations, (2) the

claimant would be deemed to be disabled if his testimony were

credited, and (3) there are not any other outstanding issues, the

court "will not remand solely to allow the ALJ to make specific

findings regarding that testimony."        Lingenfelter v. Astrue, 504

F.3d 1028, 1041 (9th Cir. 2007)(citing Varney v. Sec'y of Health

and Human Serv., 859 F.2d 1396, 1401 (9th Cir. 1988)).             Instead

the claimant's testimony is to be credited as a matter of law.

Lingenfelter, 504 F.3d at 1041.      Crediting Plaintiff’s testimony

and the opinions of Drs. Boyd and South as true, the Court

concludes Plaintiff has established he would have difficulty

responding appropriately to supervisors, would struggle to remain

on task at work, and would possibly experience episodes of

uncontrollable anger.

     The VE testified at the hearing that an individual who does

not respond appropriately to a supervisor’s directions or


25 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 26 of 27




criticism, “that is, [a person] who uses ‘abusive language, a

raised voice, maybe physical altercations,’” would “be terminated

pretty quickly”; a person who is off-task ten percent of the time

“would be terminated due to low productivity”; and an individual

who damaged property or equipment in the work setting would be

terminated.   Tr. 62-63.     On this record, therefore, the Court

concludes Plaintiff is disabled and this matter should not be

remanded for further proceedings.      See Schneider v. Comm’r, 223

F.3d 968 (9th Cir. 2000).     See also Reddick, 157 F.3d at 729 ("We

do not remand this case for further proceedings because it is

clear from the administrative record that Claimant is entitled to

benefits."); Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir.

1989)(judgment for the claimant is appropriate when remand for

further proceedings would only delay the receipt of benefits).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.



                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

42 U.S.C. § 405(g) for the immediate calculation and award of




26 - OPINION AND ORDER
     Case 6:20-cv-00206-BR   Document 17   Filed 01/16/21   Page 27 of 27




benefits.

     IT IS SO ORDERED.

     DATED this 16th day of January, 2021.



                                           /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




27 - OPINION AND ORDER
